UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) Federative Republic of Brazil (State of incorporation or organization) (I.R.S. Employer Identification No.) Cidade de Deus S/N-Vila Yara-Osasco-SP, Brazil 06029-900 (Address of principal executive offices) (zip code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered American Depositary Shares, each representing one common share of Banco Bradesco S.A. New York Stock Exchange Common Shares, no par value New York Stock Exchange* *Application to be made for listing, not for trading, but only in connection with the registration of the American Depositary Shares pursuant to requirements of the Securities and Exchange Commission. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. ý If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ¨ Securities Act registration statement file number to which this form relates:(if applicable) Securities to be registered pursuant to Section 12(g) of the Act: (Title of class) (Title of class) 1 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant's Securities to be Registered. DESCRIPTION OF COMMON STOCK For a description of the common stock underlying the securities to be registered hereunder, reference is made to the information under the heading "Item 10.B. Memorandum and Articles of Association – Organization" on pages 207 through 226 of the Annual Statement on Form 20-F of Banco Bradesco S.A. filed with the Commission on May 20, 2011. DESCRIPTION OF AMERICAN DEPOSITARY SHARES The Bank of New York Mellon, as depositary, will register and deliver American Depositary Shares, also referred to as ADSs. Each ADS will represent one share (or a right to receive one share) deposited with the principal São Paulo office of Banco Bradesco S.A., located at Cidade de Deus S/N, Vila Yara, 06029-900, Osasco, SP, Brazil, as custodian for the depositary.Each ADS will also represent any other securities, cash or other property which may be held by the depositary.The depositary’s corporate trust office at which the ADSs will be administered is located at 101 Barclay Street, New York, New York 10286. The Bank of New York Mellon’s principal executive office is located at One Wall Street, New York, New York 10286. You may hold ADSs either (A) directly (i) by having an American Depositary Receipt, also referred to as an ADR, which is a certificate evidencing a specific number of ADSs, registered in your name, or (ii) by having ADSs registered in your name in the Direct Registration System, or (B) indirectly by holding a security entitlement in ADSs through your broker or other financial institution.If you hold ADSs directly, you are a registered ADS holder, also referred to as an ADS holder. This description assumes you are an ADS holder.If you hold the ADSs indirectly, you must rely on the procedures of your broker or other financial institution to assert the rights of ADS holders described in this section.You should consult with your broker or financial institution to find out what those procedures are. The Direct Registration System, or DRS, is a system administered by The Depository Trust Company, also referred to as DTC, pursuant to which the depositary may register the ownership of uncertificated ADSs, which ownership is confirmed by periodic statements sent by the depositary to the registered holders of uncertificated ADSs. As an ADS holder, we will not treat you as one of our shareholders and you will not have shareholder rights.Brazilian law governs shareholder rights.The depositary will be the holder of the shares underlying your ADSs.As a registered holder of ADSs, you will have ADS holder rights.A deposit agreement among us, the depositary and you, as an ADS holder, and all other persons indirectly holding ADSs sets out ADS holder rights as well as the rights and obligations of the depositary.New York law governs the deposit agreement and the ADSs. The following is a summary of the material provisions of the deposit agreement.For more complete information, you should read the entire deposit agreement and the form of ADR.A copy of the deposit agreement is on file with the Securities and Exchange Commission under cover of a Registration Statement on Form F-6.You may obtain a copy of the Deposit Agreement from the SEC's Public Reference Room at treet, N.E., Washington, DC 20549 and from the SEC's website (www.sec.gov).Please refer to Registration Number 333-179623 when retrieving such copy. Dividends and Distributions The depositary has agreed to pay to ADS holders the cash dividends or other distributions it or the custodian receives on shares or other deposited securities, after deducting its fees and expenses.You will receive these distributions in proportion to the number of Shares your ADSs represent. Distributions of Cash The depositary will convert any cash dividend or other cash distribution we pay on the shares into U.S. dollars, if it can do so on a reasonable basis and can transfer the U.S. dollars to the United States.If that is not possible or if any government approval is needed and cannot be obtained, the deposit agreement allows the depositary to distribute the foreign currency only to those ADS holders to whom it is possible to do so.It will hold the foreign currency it cannot convert for the account of the ADS holders who have not been paid.It will not invest the foreign currency and it will not be liable for any interest. Before making a distribution, any withholding taxes, or other governmental charges that must be paid will be deducted.It will distribute only whole U.S. dollars and cents and will round fractional cents to the nearest whole cent.If the exchange rates fluctuate during a time when the depositary cannot convert the foreign currency, you may lose some or all of the value of the distribution. Distributions of Shares The depositary may distribute additional ADSs representing any shares we distribute as a dividend or free distribution.The depositary will only distribute whole ADSs.It will sell shares which would require it to deliver a fractional ADS and distribute the net proceeds in the same way as it does with cash.If the depositary does not distribute additional ADSs, the outstanding ADSs will also represent the new shares.The depositary may sell a portion of the distributed shares sufficient to pay its fees and expenses in connection with that distribution. Right to Purchase Additional Shares If we offer holders of our securities any rights to subscribe for additional shares or any other rights, the depositary may make these rights available to ADS holders.If the depositary decides it is not legal and practical to make the rights available but that it is practical to sell the rights, the depositary will use reasonable efforts to sell the rights and distribute the proceeds in the same way as it does with cash.The depositary will allow rights that are not distributed or sold to lapse.In that case, you will receive no value for them. If the depositary makes rights available to ADS holders, it will exercise the rights and purchase the shares on your behalf.The depositary will then deposit the shares and deliver ADSs to the persons entitled to them.It will only exercise rights if you pay it the exercise price and any other charges the rights require you to pay. U.S. securities laws may restrict transfers and cancellation of the ADSs represented by shares purchased upon exercise of rights.For example, you may not be able to trade these ADSs freely in the United States.In this case, the depositary may deliver restricted depositary shares that have the same terms as the ADSs described in this section except for changes needed to put the necessary restrictions in place. Other Distributions The depositary will send to ADS holders anything else we distribute on deposited securities by any means it thinks is legal, fair and practical.If it cannot make the distribution in that way, the depositary has a choice.It may decide to sell what we distributed and distribute the net proceeds, in the same way as it does with cash.Or, it may decide to hold what we distributed, in which case ADSs will also represent the newly distributed property.However, the depositary is not required to distribute any securities (other than ADSs) to ADS holders unless it receives satisfactory evidence from us that it is legal to make that distribution.The depositary may sell a portion of the distributed securities or property sufficient to pay its fees and expenses in connection with that distribution. The depositary is not responsible if it decides that it is unlawful or impractical to make a distribution available to any ADS holders.We have no obligation to register ADSs, shares, rights or other securities under the Securities Act.We also have no obligation to take any other action to permit the distribution of ADSs, shares, rights or anything else to ADS holders.This means that you may not receive the distributions we make on our shares or any value for them if it is illegal or impractical for us to make them available to you. Deposit, Withdrawal and Cancellation The depositary will deliver ADSs if you or your broker deposit shares or evidence of rights to receive shares with the custodian.Upon payment of its fees and expenses and of any taxes or charges, such as stamp taxes or stock transfer taxes or fees, the depositary will register the appropriate number of ADSs in the names you request and will deliver the ADSs to or upon the order of the person or persons that made the deposit. You may surrender your ADSs at the depositary’s corporate trust office.Upon payment of its fees and expenses and of any taxes or charges, such as stamp taxes or stock transfer taxes or fees, the depositary will deliver the sharesand any other deposited securities underlying the ADSs to the ADS holder or a person the ADS holder designates at the office of the custodian.Or, at your request, risk and expense, the depositary will deliver the deposited securities at its corporate trust office, if feasible. You may surrender your ADR to the depositary for the purpose of exchanging your ADR for uncertificated ADSs. The depositary will cancel that ADR and will send to the ADS holder a statement confirming that the ADS holder is the registered holder of uncertificated ADSs. Alternatively, upon receipt by the depositary of a proper instruction from a registered holder of uncertificated ADSs requesting the exchange of uncertificated ADSs for certificated ADSs, the depositary will execute and deliver to the ADS holder an ADR evidencing those ADSs. Voting Rights ADS holders may instruct the depositary to vote the number of deposited shares their ADSs represent. The depositary will notify ADS holders of shareholders’ meetings and arrange to deliver our voting materials to them if we ask it to.Those materials will describe the matters to be voted on and explain how ADS holders may instruct the depositary how to vote.For instructions to be valid, they must reach the depositary by a date set by the depositary.Otherwise, you won’t be able to exercise your right to vote unless you withdraw the shares.However, you may not know about the meeting enough in advance to withdraw the shares. The depositary will try, as far as practical, subject to the laws of Brazil and of our articles of association or similar documents, to vote or to have its agents vote the shares or other deposited securities as instructed by ADS holders. The depositary will only vote or attempt to vote as instructed. We cannot assure you that you will receive the voting materials in time to ensure that you can instruct the depositary to vote your shares.In addition, the depositary and its agents are not responsible for failing to carry out voting instructions or for the manner of carrying out voting instructions.This means that you may not be able to exercise your right to vote and there may be nothing you can do if your shares are not voted as you requested. In order to give you a reasonable opportunity to instruct the Depositary as to the exercise of voting rights relating to Deposited Securities, if we request the Depositary to act, we agree to give the Depositary notice of any such meeting and details concerning the matters to be voted upon at least 30 days in advance of the meeting date. 2 Fees and Expenses Persons depositing or withdrawing shares or ADS holders must pay: For: ·$5.00 (or less) per 100 ADSs (or portion of 100 ADSs) ·Issuance of ADSs, including issuances resulting from a distribution of shares or rights or other property ·Cancellation of ADSs for the purpose of withdrawal, including if the deposit agreement terminates ·$.02 (or less) per ADS ·Any cash distribution to ADS holders ·A fee equivalent to the fee that would be payable if securities distributed to you had been shares and the shares had been deposited for issuance of ADSs ·Distribution of securities distributed to holders of deposited securities which are distributed by the depositary to ADS holders ·$.02 (or less) per ADSs per calendar year ·Depositary services ·Registration or transfer fees ·Transfer and registration of shares on our share register to or from the name of the depositary or its agent when you deposit or withdraw shares ·Expenses of the depositary ·Cable, telex and facsimile transmissions (when expressly provided in the deposit agreement) ·converting foreign currency to U.S. dollars ·Taxes and other governmental charges the depositary or the custodian have to pay on any ADS or share underlying an ADS, for example, stock transfer taxes, stamp duty or withholding taxes ·As necessary ·Any charges incurred by the depositary or its agents for servicing the deposited securities ·As necessary The depositary collects its fees for delivery and surrender of ADSs directly from investors depositing shares or surrendering ADSs for the purpose of withdrawal or from intermediaries acting for them.The depositary collects fees for making distributions to investors by deducting those fees from the amounts distributed or by selling a portion of distributable property to pay the fees.The depositary may collect its annual fee for depositary services by deduction from cash distributions or by directly billing investors or by charging the book-entry system accounts of participants acting for them.The depositary may generally refuse to provide fee-attracting services until its fees for those services are paid. Payment of Taxes You will be responsible for any taxes or other governmental charges payable on your ADSs or on the deposited securities represented by any of your ADSs. The depositary may refuse to register any transfer of your ADSs or allow you to withdraw the deposited securities represented by your ADSs until such taxes or other charges are paid. It may apply payments owed to you or sell deposited securities represented by your American Depositary Shares to pay any taxes owed and you will remain liable for any deficiency. If the depositary sells deposited securities, it will, if appropriate, reduce the number of ADSs to reflect the sale and pay to ADS holders any proceeds, or send to ADS holders any property, remaining after it has paid the taxes. Reclassifications, Recapitalizations and Mergers If we: Then: ·Change the nominal or par value of our shares ·Reclassify, split up or consolidate any of the deposited securities ·Distribute securities on the shares that are not distributed to you ·Recapitalize, reorganize, merge, liquidate, sell all or substantially all of our assets, or take any similar action The cash, shares or other securities received by the depositary will become deposited securities.Each ADS will automatically represent its equal share of the new deposited securities. The depositary may distribute some or all of the cash, shares or other securities it received.It may also deliver new ADRs or ask you to surrender your outstanding ADRs in exchange for new ADRs identifying the new deposited securities. Amendment and Termination We may agree with the depositary to amend the deposit agreement and the ADRs without your consent for any reason.If an amendment adds or increases fees or charges, except for taxes and other governmental charges or expenses of the depositary for registration fees, facsimile costs, delivery charges or similar items, or prejudices a substantial right of ADS holders, it will not become effective for outstanding ADSs until 30 days after the depositary notifies ADS holders of the amendment.At the time an amendment becomes effective, you are considered, by continuing to hold your ADSs, to agree to the amendment and to be bound by the ADRs and the deposit agreement as amended. The depositary will terminate the deposit agreement at our direction by mailing notice of termination to the ADS holders then outstanding at least 30 days prior to the date fixed in such notice for such termination.The depositary may also terminate the deposit agreement by mailing notice of termination to us and the ADS holders if 60 days have passed sincethe depositary told us it wants to resignbut a successor depositary has not been appointed and accepted its appointment. After termination, the depositary and its agents will do the following under the deposit agreement but nothing else: collect distributions on the deposited securities, sell rights and other property, and deliver shares and other deposited securities upon cancellation of ADSs.Four months after termination, the depositary may sell any remaining deposited securities by public or private sale.After that, the depositary will hold the money it received on the sale, as well as any other cash it is holding under the deposit agreement for the pro rata benefit of the ADS holders that have not surrendered their ADSs.It will not invest the money and has no liability for interest.The depositary’s only obligations will be to account for the money and other cash.After termination our only obligations will be to indemnify the depositary and to pay fees and expenses of the depositary that we agreed to pay. Limitations on Obligations and Liability The deposit agreement expressly limits our obligations and the obligations of the depositary.It also limits our liability and the liability of the depositary.We and the depositary: · are only obligated to take the actions specifically set forth in the deposit agreement without negligence or bad faith; · are not liable if we are or it is prevented or delayed by law or circumstances beyond our control from performing our or its obligations under the deposit agreement; · are not liable if we or it exercises discretion permitted under the deposit agreement; · are not liable for the inability of any holder of ADSs to benefit from any distribution on deposited securities that is not made available to holders of ADSs under the terms of the deposit agreement, or for any special, consequential or punitive damages for any breach of the terms of the deposit agreement; · have no obligation to become involved in a lawsuit or other proceeding related to the ADSs or the deposit agreement on your behalf or on behalf of any other person; · may rely upon any documents we believe or it believes in good faith to be genuine and to have been signed or presented by the proper person. In the deposit agreement, we and the depositary agree to indemnify each other under certain circumstances. Requirements for Depositary Actions Before the depositary will deliver or register a transfer of an ADS, make a distribution on an ADS, or permit withdrawal of shares, the depositary may require: · payment of stock transfer or other taxes or other governmental charges and transfer or registration fees charged by third parties for the transfer of any shares or other deposited securities; · satisfactory proof of the identity and genuineness of any signature or other information it deems necessary; and · compliance with regulations it may establish, from time to time, consistent with the deposit agreement, including presentation of transfer documents. The depositary may refuse to deliver ADSs or register transfers of ADSs generally when the transfer books of the depositary or our transfer books are closed or at any time if the depositary or we think it advisable to do so. 3 Your Right to Receive the Shares Underlying your ADSs ADS holders have the right to cancel their ADSs and withdraw the underlying shares at any time except: · When temporary delays arise because: (i) the depositary has closed its transfer books or we have closed our transfer books; (ii) the transfer of shares is blocked to permit voting at a shareholders' meeting; or (iii) we are paying a dividend on our shares. · When you owe money to pay fees, taxes and similar charges. · When it is necessary to prohibit withdrawals in order to comply with any laws or governmental regulations that apply to ADSs or to the withdrawal of shares or other deposited securities. This right of withdrawal may not be limited by any other provision of the deposit agreement. Pre-release of ADSs The deposit agreement permits the depositary to deliver ADSs before deposit of the underlying shares.This is called a pre-release of the ADSs.The depositary may also deliver shares upon cancellation of pre-released ADSs (even if the ADSs are cancelled before the pre-release transaction has been closed out).A pre-release is closed out as soon as the underlying shares are delivered to the depositary.The depositary may receive ADSs instead of shares to close out a pre-release.The depositary may pre-release ADSs only under the following conditions:(1) before or at the time of the pre-release, the person to whom the pre-release is being made represents to the depositary in writing that it or its customer owns the shares or ADSs to be deposited; (2) the pre-release is fully collateralized with cash or other collateral that the depositary considers appropriate; and (3) the depositary must be able to close out the pre-release on not more than fivebusiness days' notice.In addition, the depositary will limit the number of ADSs that may be outstanding at any time as a result of pre-release, although the depositary may disregard the limit from time to time, if it thinks it is appropriate to do so. Direct Registration System In the deposit agreement, all parties to the deposit agreement acknowledge that the DRS and Profile Modification System, or Profile, will apply to uncertificated ADSs upon acceptance thereof to DRS by DTC.DRS is the system administered by DTC under which the depositary may register the ownership of uncertificated ADSs, which ownership will be evidenced by periodic statements sent by the depositary to the registered holders of uncertificated ADSs.Profile is a required feature of DRS that allows a DTC participant, claiming to act on behalf of a registered holder of ADSs, to direct the depositary to register a transfer of those ADSs to DTC or its nominee and to deliver those ADSs to the DTC account of that DTC participant without receipt by the depositary of prior authorization from the ADS holder to register that transfer. In connection with and in accordance with the arrangements and procedures relating to DRS/Profile, the parties to the deposit agreement understand that the depositary will not determine whether the DTC participant that is claiming to be acting on behalf of an ADS holder in requesting registration of transfer and delivery described in the paragraph above has the actual authority to act on behalf of the ADS holder (notwithstanding any requirements under the Uniform Commercial Code).In the deposit agreement, the parties agree that the depositary’s reliance on and compliance with instructions received by the depositary through the DRS/Profile System and in accordance with the deposit agreement will not constitute negligence or bad faith on the part of the depositary. Shareholder Communications The depositary will make available for your inspection at its office all communications that it receives from us as a holder of deposited securities that we make generally available to holders of deposited securities.The depositary will send you copies of those communications if we ask it to.You have a right to inspect the register of holders of ADSs, but not for the purpose of contacting those holders about a matter unrelated to our business or the ADSs. Item 2.Exhibits. 1. Amended and Restated Bylaws of Banco Bradesco S.A. (English translation).Incorporated by reference as Exhibit 1.1 to our Annual Statement on Form 20-F filed with the Commission on May 20, 2011. 2. Form of Deposit Agreement by and among the registrant, The Bank of New York Mellon, as Depositary, and the owners and holders of American Depositary Shares issued thereunder.Incorporated by reference as Exhibit(a) to our Registration Statement on FormF-6 filed with the Commission on February 22, 2012). 3. Form of American Depositary Receipt in the Deposit Agreement (included in Exhibit 2 above). 4 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. BANCO BRADESCO S.A. By: /s/LUIZ CARLOS TRABUCO CAPPI Name:Luiz Carlos Trabuco Cappi Title:Chief Executive Officer By: /s/ JULIO DE SIQUEIRA CARVALHO DE ARAUJO Name:Julio de Siqueira Carvalho de Araujo Title:Chief Financial Officer Date: February 23, 2012 5
